DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group IV invention filed on 29 August 2022 is acknowledged.  The traversal is on the ground(s) that, citing MPEP, the examiner has not shown that it would be a serious burden to search and examine Groups IV, VI-VIII and X together, in particular any search for the NK cell expanding compositions of Group IV would necessarily be a search for the use of said compositions as claimed in Groups VI-VIII and X; and that since little or no additional burden would be required to search and examine the groups together, the Office should search and examine Groups IV and VI-VIII and X together. 
This is not found persuasive because any search of the prior art in regard to one group will not necessarily reveal information related to the other groups.  For example, a search of the NK cell expanding composition of group IV invention would not necessarily reveal information about all uses claimed in groups VI-VIII and X.  Additionally, a search is aimed to find references which would render the invention obvious, as well as references directed to anticipation of the invention.  Therefore, a search for one group would not be adequate as to revealing references anticipating the other groups.  Thus, independent searches of relevant literature in different areas of subject matter are required for different groups, which constitute undue burden.  Further, the other inventions may raise different non-prior art issues under 35 U.S.C. 112 (a), for example.  Furthermore, where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. 
Applicant's species election with traverse of claim 11 filed on 29 August 2022 is acknowledged.  The traversal is on the ground(s) that as discussed in the 37 C.F.R. § 1.141(a), an application may claim a reasonable number of species within a claimed genus as long as at least one genus claim encompassing all of the species is patentable, and that the present genus of three (3) engineered particles represents a finite number of species and thus Applicants should not be required in the present application to elect a species when applicants have not claimed an unreasonable number of species.
This is not found persuasive because it is unclear what it is meant, or what that an application may claim a reasonable number of species within a claimed genus has any thing to do with a species election requirement.  This is merely a species election, i.e., applicant is not required to cancel the non-elected species; and the Office Action mailed on 6/29/2022 made it clear: “[U]pon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The restriction requirements are still deemed proper and is therefore made FINAL.

Currently, claims 1-38 are pending, and claims 10-12 and 15 are under consideration. Claims 1-9, 13, 14 and 16-38 are withdrawn from further consideration as being drawn to a non-elected invention/species. 
	
Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 6/24/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. provisional application 62/796,575 filed 01/24/2019, which is acknowledged.  

Claims
Claim 12 is objected to for the following informalities, appropriate correction is required:
Claim 12 recites “wherein the at least one NK cell effector agent is IL-15, …, a Notch ligand, ligands for NKp46, or BCM1/SLAMF2, TLR ligands, 41BBL, and NKG2D ligands”; the following is suggested: wherein the at least one NK cell effector agent is selected from IL-15, …, a Notch ligand, a ligand for NKp46, or BCM1/SLAMF2, a TLR ligand, 41BBL, and a NKG2D ligand” (for better grammar). 

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Copik et al. (US 2015/0190471, 7/9/2015), and Cruz et al. (Mol Pharm. 2011 Feb 7;8(1):104-116).
Copik discloses compositions comprising a plasma membrane vesicle, wherein the plasma membrane vesicle comprises an NK cell effector agent, which can be a cytokine, an adhesion molecule, or an NK cell activating agent, such as IL-15, IL-21, IL-2, 41BBL, IL-12, IL-18, MICA, 2B4, LFA-1, or BCM1/SLAMF2 (page 1, [0008] and [0009], for example); and "plasma membrane vesicle" refers to a preparation of a plasma membrane from a cell or an artificially made plasma membrane or liposome (page 12, [0149]).  Additionally, Copik also teaches compositions comprising a membrane self-inserting peptide conjugated to an NK cell effector agent, which can be a cytokine, an adhesion molecule, or an NK cell activating agent, such as IL-15, IL-21, IL-2, 41BBL, IL-12, IL-18, MICA, 2B4, LFA-1, and BCM1/SLAMF2, wherein the membrane self-inserting peptide is a molecule that promotes insertion into a membrane and can be human Fc, GPI, transmembrane T cell receptor, or pHLIP (page 1, [0014], [0015] and [0017], for example); and that NK cells express high levels of Fc receptor FcIII R (CD16) (page 7, 2nd column, 1st paragraph).  Further, Copik teaches methods of expanding NK cells comprising administering to a cell population or a subject an effective amount of the composition comprising a membrane self-inserting peptide conjugated to an NK cell effector agent, wherein the cell population comprises NK cells (page 2, [0033], and page 3, [0036], for example). Furthermore, Copik teaches that membrane self-inserting peptide conjugates can be incorporated into liposomes (page 7, [0081]); that membrane self-inserting peptide conjugates can be administered as a peptide conjugate or they can be used to make a composition such as liposomes containing the membrane self-inserting peptide conjugates and then the liposomes can be administered (page 8, [0099]); and that the NK cell effector agents can be delivered in a form of an empty or loaded cell membrane vesicle, liposome, cell membrane coated bead or lipid coated bead (FIG. 1) (page 8, [0098]).  Furthermore, Copik teaches that membrane self-inserting peptides conjugated to an NK cell effector agent can be used to treat cancer, wherein the membrane self-inserting peptide conjugates can be administered as a peptide conjugate or can be used to make a composition such as liposomes containing the membrane self-inserting peptide conjugates and then the liposomes can be administered to a subject (page 10, [0121]).  Furthermore, Copik teaches that the disclosed compositions can be administered in vivo in a pharmaceutically acceptable carrier, which is a material that is not biologically or otherwise undesirable, and can be administered to a subject, along with the plasma membrane vesicle or membrane self-inserting peptide conjugate, without causing any undesirable biological effects or interacting in a deleterious manner with any of the other components of the pharmaceutical composition in which it is contained (page 11, [0134]).  Furthermore, Copik teaches that NK cell effector agents such as IL-15 and IL-21, for example, are able to increase NK cell percentage in cultured cells resulting from an increase in concentration of K562-mb15 or K562-mb21 plasma membrane (Fig. 4, for example).
Copik does not describe the details as to how or in which way the membrane self-inserting peptide such as Fc is inserted into a membrane such as a liposome.
Cruz teaches the use of targeting nanosystems to human DCs via Fc receptor as an effective strategy to deliver antigen for immunotherapy, which include liposomes and gold nanoparticles of a peptide-based immunotherapeutic vaccine for the treatment of androgen-responsive prostate cancer; wherein targeted liposomes comprise the Fc Fragment of human IgG and an antigen peptide, and Fc targets the FcR present on the surface of DCs, and delivers the antigen peptide to DCs; and shows that gold nanoparticles and liposomes targeted to FcRs of human DCs are effective antigen delivery carriers and induce a strong immune response with respect to nontargeted LHRH-TT-nanoparticle conjugates and a superior response to that of naked antigens (abstract; and page 112, Figure 3. (D), for example).  Thus, the teachings of Cruz clearly indicate that the Fc fragment is bound to the liposome in the inverted way (in order to target the FcR on the cell surface).  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a pharmaceutical composition comprising a plasma membrane vesicle such as a liposome that comprises the membrane bound Fc and at least one NK cell effector agent such as IL-15 or IL-21 for expanding NK cells (for example, Copik’s liposome comprising the membrane self-inserting peptide Fc conjugate), following the teachings of Copik and Cruz.  The person of ordinary skill in the art would have been motivated to make such a pharmaceutical composition for therapeutic applications such as cancer treatment (by Copik), and reasonably would have expected success because Copik has demonstrated that plasma membrane vesicles comprising at least one NK cell effector agent such as IL-15 or IL-21 (for example) are capable of increasing NK cell percentage in cultured cells; Cruz has demonstrated that liposomes comprising membrane bound Fc can deliver peptides to cells expressing Fc receptors; and NK cells express FcR.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/26/22